Citation Nr: 1235023	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to September 21, 2005 for assignment of a 60 percent evaluation for loss of use of the left hand due to ulnar nerve neuritis with flexion deformity fingers 3 through 5 to include residual fracture, left elbow, status post arthrotomy, and left elbow neuropathy (hereinafter loss of use of the left hand).  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from April 1952 to April 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In an April 2007 rating decision, the RO granted a single 60 percent evaluation for loss of use of the left hand based on previously diagnosed disabilities involving the left lower extremity including ulnar nerve neuritis left with flexion deformity, fingers 3 through 5 associated with residual fracture left elbow, status post arthrotomy; residual fracture left elbow, status post arthrotomy; left elbow radial nerve neuropathy associated with flexion deformity.  In July 2007, the Veteran submitted an notice of disagreement with the effective date of the 60 percent evaluation for his left hand disability.   Accordingly, the issue on appeal has been styled to reflect the Veteran's claim for an earlier effective date for a 60 percent rating.

The Veteran was scheduled for a Board hearing for August 2012 in Washington, DC, but the Veteran withdrew his hearing request.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It was factually ascertainable as of December 3, 2004 that the Veteran had loss of use of his left hand.  

CONCLUSION OF LAW

The criteria for an effective date of December 3, 2004 for the assignment of a 60 percent evaluation for loss of use of the left hand have been met.  38 U.S.C.A. 
§ 5110  (West 2002); 38 C.F.R. §§  3.400, 4.71a, Diagnostic Code 5125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran seeks an effective date prior to September 21, 2005 loss of use of the left hand.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA. 38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

If an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of claim. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125   (1997); 38 C.F.R. § 3.400 (o)(1)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a)  (West 2002); 38 C.F.R. § 3.151 (a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2011). 

Loss of use the hand is rated according to Diagnostic Code 5125.  A 60 percent evaluation is assignable for loss of use of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011).

Loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011). 

An August 1976 rating decision granted service connection for residuals of fracture of the left elbow.  A February 1986 rating decision granted a separate 10 percent evaluation for left ulnar neuritis secondary to fracture of the left elbow.  

On January 7, 2000, the Veteran submitted a claim for an increased rating for his left upper extremity disabilities.  In his claim, the Veteran indicated that he was experiencing loss of grip and sharp pains.  

A report of VA examination dated in March 2000 indicated that the Veteran experienced pain rated at 5/10 based on activity.  He had progressive weakness in the left hand and pain with contact of the ulnar nerve.  He was unable to grasp or extend secondary to permanent flexion in digits 3-5 of the left hand.  There was reduced sensation in digits 4 and 5.  He had recurrent dislocation of the left elbow.  Left hand supination extension was 15 degrees secondary to permanent flexion of digits 3 through 5.  Left elbow flexion was normal.  Left forearm supination was limited to 65 degrees as was pronation.  Dorsiflexion of the left wrist was limited to 60 degrees and palmar flexion was limited to 70 degrees.  Radial deviation in the left wrist was within normal limits, and left ulnar deviation was limited to 30 degrees.  There was no evidence of muscle wasting, but increased pain and sensitivity were noted over the ulnar nerve.  The examiner diagnosed post left ulnar fracture and elbow dislocation with residual flexion deformity of the left hand and inward rotation at the left elbow.  The examiner also diagnosed ulnar nerve neuritis.  

The Veteran had a VA examination in December 2000.  The report noted that the hand was clawed, which had been a progressive, slow development over the last several years.  He had less and less use of the hand since then, and there were some things he could not do with his left hand.  

Physical examination revealed a significant, although incomplete paralysis of the radial nerve innervated musculature of the hand and fingers with relative sparing of the wrist extensors.  There was no gross atrophy in the forearm, wrist, hand or fingers.  The Veteran was able to hold a pencil and could theoretically hold the tools in his hand.  He could button his shirt with his left hand, as long as he used his right hand to steady the shirt.  He had fairly good function in the ulnar innervated musculature.  The problem for him was that his fingers were flexed in a claw position that made it hard to use the ulnar musculature optimally.  Sensation was intact.  There was some suggestion of increased sensation throughout the forearm and hand, but it was not limited to the ulnar-innervated muscles.  There were no gross trophic changes in the hand.  Sweating was about the same in both hands.  Peripheral pulses were symmetrical and tiny in amplitude in his wrist.  His median nerve function was intact, and carpal tunnel signs were negative.  However, along the course of the radial nerve, beginning just above the level of the elbow, which was close to where he had his trauma, he had a significant Tinel's sign which worsened going along the nerve and produced shock-like feelings throughout the radial nerve.  The radial innervated muscle groups were really involved, particularly the extensors of the fingers three and four with relative sparing of fingers one, two and five.  The rest of the exam was relatively unremarkable.  

The impression was radial nerve traumatic lesion.  The examiner stated that there was no indication of severe involvement of the ulnar nerve at this time.  The Veteran could grasp utensils and could feed himself with his left hand, providing evidence  against the claim that a 60 percent evaluation was warranted at this time.   

A VA neurology treatment report dated in August 2001 indicated that the Veteran was unable to spread his fingers except to a minimal extent and could oppose the thumb but not the 5th finger.  He was able to extend at the left thumb with at least moderate strength likewise at the wrist.  More proximally his strength appeared satisfactory.  It was noted that the Veteran had a so-called "claw hand" on the left.  

A nerve conduction study done in September 2001 noted that conduction velocity overall was within normal limits with suspicious delay across the elbow.  Clinically, the Veteran appeared to have quite definite ulnar neuropathy.  

At the Board hearing in December 2002, the Veteran stated that he had in effect lost the use of three fingers on his left hand.  He testified that he could use his index finger and his thumb.

A VA treatment note dated in May 2003 reflects that the Veteran was seen for a follow-up of left hand pain.  The Veteran reported a significant increase in his pain in the last week.  He reported that his hand contracted, and there was electrical shocking pain.  He reported that he had previously had shocking pains, but they were never that severe.  He reported that he felt that his left wrist had weakened over the last two years.  He could not straighten his 3rd through 5th fingers, and at times his grasp was weak.  He reported that, sometimes, bags he was carrying would slip from his grasp.

A private medical record from Dr. R.H., M.D., dated in June 2003 shows that the Veteran was seen with a complaint of left claw hand.  He reported that the hand had been getting worse for the last few years and stated that he had trouble using the hand.  The Veteran reported that more fingers were involved as time went along.  Namely, the long finger was more involved than before.  Upon physical examination, the ulnar nerve was not very tender in the notch and did not cause real paresthesias.  He did have localized tenderness distal to the medial epicondyle in the area of the flexor origin and anterior to the condyle.  He had mild restriction of motion about the elbow.  Posteriorly, he was not very tender.  He had slight tenderness around the spiral groove above the elbow.  In evaluating the function of the hand, the Veteran was unable to extend the 5th, 4th, and 3rd MCP joints.  They drooped down to about 45 degrees.  He did feel well across the fingers in his hand.  When the area anterior to the radial head was palpated, he got shocks down in the area of the 1st web space.  He could extend the wrist strongly, but he could not extend the MCP joints with the wrist extended.  He could extend and abduct the thumb fairly well.  He did have some extension about the MCP joint of the index finger, but it did not go up fully compared with the opposite side.  The 3rd, 4th and 5th fingers drooped noticeably.  The first dorsal interosseous could contract.  He could wiggle the finger from side to side, but it was weaker on his left side than his right.  He could abduct the fingers.  Impression was pseudoulnar claw hand.  

A report from Kihei Physical Therapy, dated in February 2004, noted decreased strength in left grip, finger flexors and extensors and decreased range of motion in left elbow extension.  

Several VA records dated in August 2004 reflect that the Veteran reported complaints of worsening pain and decreased grip over the prior year.  The Veteran indicated that he wanted to consider surgical intervention.  

Records show that the Veteran underwent cubital tunnel release in December 2004 at a private hospital.  

VA records dated in December 2004 reflect that the Veteran was seen one week post-operative from nerve release.  He had improved movement of his 4th and 5th fingers.  

A VA treatment record dated December 13, 2004 reflects that the Veteran discussed his surgery and his hope to regain some function.  Presently, his left hand remained weak.  He was unable to grip firmly or open his hand fully.  

Upon VA examination in September 2005, the left elbow had 140 degrees of flexion, 20 degrees of extension, 90 degrees of pronation and 90 degrees of supination.  Movements were quick, brisk and pain-free, and there was no additional limitation of range of motion noted on repeated activity due to pain, fatigue, weakness or lack of endurance.  There was some decreased sensation on the extensor surface of the forearm, and he had profound muscle spasm of the flexor compartment of the forearm.  There were some areas of hypersensitivity that were not in any particular dermatomal variation.  Fingers three, four and five were in permanent contraction.  They could be straightened out, but they contracted on their own.  The strength of fingers three, four and five was described as 3 on a scale of 5.  Finger strength of fingers one and two were normal.  However, when tested, the strength was found to be 3 on a scale of 5 because of forearm pain, which limited the use of the left hand.  Range of motion of the MP joint, PIP joint and DIP joints were all normal, and there was additional limitation noticed in the range of motion from repeated activity due to pain, fatigue, weakness and lack of endurance.  The examiner diagnosed status post old ulnar fracture dislocation of the left elbow with chronic ankylosis of the left elbow, ulnar nerve neuropathy with flexion deformity of fingers three through five and radial nerve neuropathy.  The examiner stated that the Veteran had a very dysfunctional upper left extremity.  He had chronic pain and hypersensitivity.  He had contracture and decreased strength because of pain.  The Veteran was right handed, but essentially his left arm was nonfunctional.  His activities of daily living were affected.  It was noted that it would be difficult for him to cut his food.  He was essentially dressing himself one handed.  The left arm was essentially nonfunctional, with the exception of the thumb and index finger.  

A VA examination dated in November 2006 noted that the Veteran's left arm surgery in 2004 resulted in left arm hypersensitivity, severe and constant shooting nerve pain and in a fixed flexed position. 

A VA examination dated in April 2010 noted that, in 2004, the Veteran developed progressive loss of function of the 3rd, 4th and 5th fingers of his left hand.   

In February 2011, the Veteran testified at a hearing before a VA decision review officer.  The Veteran stated that, from the time he filed his claim in 2000, through the time of his operation in 2004, his hand had not changed in terms of its usability.  He indicated that his hand was already in a claw grip when he filed his claim for an increased rating.  

Service connection for loss of use of the left hand was granted based upon the findings of the September 21, 2005 VA examination.  In this case, competent medical opinions dated in 2006 and 2010 establish that the Veteran developed loss of function of his left hand after surgery in December 2004.  

As noted above, VA records show that the Veteran was seen after his surgery in December 2004 with complaints of being unable to grip or open his hand fully.  Based upon this evidence, the Board finds that it was ascertainable that the criteria for a 60 percent rating for loss of use of the left hand were approximated as of December 3, 2004.  

Accordingly, an effective date of December 3, 2004 is granted for the assignment of a 60 percent evaluation for loss of use of the left hand.    

The Board has considered the Veteran's assertions that he had loss of use of his hand as early as 2000.  The evidence of record prior to December 3, 2004 did not establish that the severity of the Veteran's left upper extremity disability more nearly approximated loss of use of his left hand and, in facts, provides significant evidence against such a finding.  The evidence establishes that the Veteran had complaints of pain and weakness of the hand prior to December 2004, but he was able to perform some functions with the hand.  

For example, the 2001 VA examination indicated that the Veteran had fairly good function along the ulnar musculature.  The examination indicated that the Veteran could perform tasks such as buttoning a shirt and holding a pencil, fact that undermine totally the Veteran's assertions regarding a loss of use starting in 2000.

For another example, a May 2003 treatment note indicated that the Veteran was able to carry objects with his left hand, as he reported that his grip would become weak when he was carrying grocery bags.  

A medical opinion indicating that the Veteran had loss of function of the left hand is dated September 21, 2005.  However, there is evidence that the Veteran had loss of function of his left hand prior to that date, as the 2006 VA examination indicated that the loss of function occurred after the surgery in 2004.  According to the April 2010 VA examination  report, the Veteran developed progressive loss of us of his left hand in 2004.  Therefore, the competent medical evidence establishes that there was loss of function prior to September 21, 2005 and that such loss of function occurred in 2004.  

Based upon this medical evidence, and resolving any doubt in the Veteran's favor, the Board concludes that the criteria for a 60 percent rating for loss of use of the hand were met as of December 3, 2004.  

Accordingly, in light of the foregoing, the Board concludes that an effective date of December 3, 2004, but no earlier, is warranted for the assignment of a 60 percent rating for loss of use of the hand.  

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, an August 2007 letter advised the Veteran of the evidence required to substantiate his claim for an earlier effective date.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained available VA and private treatment records.  The RO attempted to obtain records from the Social Security Administration (SSA).  A response from SSA dated in March 2011 advised the RO that the Veteran's medical records were destroyed.  Accordingly, additional efforts to obtain the Veteran's SSA records are not necessary.  

The Veteran was also afforded VA examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An effective date of December 3, 2004 is granted for the assignment of a 60 percent evaluation for loss of use of the left hand due to ulnar nerve neuritis with flexion deformity fingers 3 through 5 to include residual fracture, left elbow, status post arthrotomy, and left elbow neuropathy, subject to regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


